Order entered September 13, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00133-CR

                                ESTEBAN GARCIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-83445-2016

                                           ORDER
        Before the Court is appellant’s September 11, 2018 final motion to extend time to file his

brief. We GRANT his motion and ORDER the brief received that same day filed as of the date

of this order.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE